—Order unanimously affirmed without costs. Memorandum: Family Court did not err in dismissing the petition seeking modification of a prior custody order without conducting a hearing (see, Matter of Wurmlinger v Freer, 256 AD2d 1069). Petitioner failed to make a sufficient evidentiary showing to warrant a hearing (see, Matter of Lynette L. v Richard K. A., 210 AD2d 1005; David W. v Julia W., 158 AD2d 1, 6-7). (Appeal from Order of Orleans County Family Court, Punch, J. — Custody.) Present — Green, J. P., Pine, Pigott, Jr., Scudder and Callahan, JJ.